Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
a la que se une el Juez Aso-ciado Señor Colón Pérez.
Estoy conforme con el resultado del dictamen en el caso de epígrafe por la razón que expresé en mi Opinión de Con-formidad en Bco. Bilbao Vizcaya et al. v. ELA, 195 DPR 39 (2016), es decir, por considerar que el resultado al que hoy se llega debe fundamentarse en nuestro precedente Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 680 (2011) (Segu*91ros Múltiples). Allí indicamos que “[a] 1 amparo de nuestras interpretaciones constitucionales, y cónsono con la norma-tiva federal vigente, hemos vinculado el resultado del pro-ceso civil de confiscación al desenlace de la causa criminal contra la persona imputada del delito a base del cual se justifica la confiscación”. (Énfasis nuestro).
La importancia y recurrencia de la controversia que hoy atendemos nos exigía abundar sobre las consideraciones constitucionales que intimamos en Seguros Múltiples, de suerte que logremos finiquitar esta controversia. Igualmente, considero que el razonamiento en Seguros Múltiples marcabala ruta en esta ocasión; lamento que no haya sido así.